Dismiss and Opinion Filed December 13, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00887-CV

                      NERISA FOSTER, Appellant
                                  V.
                 MELODY 6050 #265 LAND TRUST, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02228-B

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Nowell
      This is an appeal from the trial court’s final judgment of possession in a

forcible-detainer suit. The judgment was not superseded, and a writ of possession

was served on appellant. Because it appeared appellant was no longer in possession

of the property, and a forcible detainer action generally becomes moot when the

tenant is no longer in possession of the premises, we questioned our jurisdiction over

the appeal. See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782,

785, 787 (Tex. 2006) (possession of premises is only issue in forcible detainer

action; issue of possession becomes moot when tenant vacates property unless tenant

has “potentially meritorious claim of right to current, actual possession”); Olley v.
HVM, L.L.C., 449 S.W.3d 573, 575 (Tex. App.—Houston [14th Dist.] 2014, pet.

denied) (appellate courts lack jurisdiction over moot controversies).

      On November 12, 2021, we directed appellant to file a letter brief showing

cause why the case should not be dismissed as moot. Although we cautioned that

failure to comply by November 22, 2021 could result in dismissal of the case,

appellant has not filed a letter brief or otherwise communicated with the Court.

      When a case becomes moot on appeal, the appellate court must set aside the

trial court’s judgment and dismiss the case. See Marshall, 198 S.W.3d at 785, 790.

Accordingly, on the record before us, we vacate the trial court’s final judgment of

possession and dismiss the case as moot. See id. at 790.




                                           /Erin A. Nowell//
210887f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

NERISA FOSTER, Appellant                   On Appeal from the County Court at
                                           Law No. 2, Dallas County, Texas
No. 05-21-00887-CV         V.              Trial Court Cause No. CC-21-02228-
                                           B.
MELODY 6050 #265 LAND                      Opinion delivered by Justice Nowell,
TRUST, Appellee                            Justices Reichek and Carlyle
                                           participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s July 16, 2021 final judgment and DISMISS the case.


Judgment entered this day of December 13,2021.




                                     –3–